NOTE: This order is nonprecedential.

                 mniteb ~tate5 QCourt of ~enI5
                     for tbe jfebernI QCirtuit

                               ANNETTE RIVERA,
                                   Petitioner,

                                 v.
                  MERIT SYSTEMS PROTECTION BOARD,
                             Respondent.


                                     2012-3019


                Petition for review of the Merit Systems Protection
             Board in case no_ AT0752110696-I-1.


                                   ON MOTION


                                    ORDER

                Annette Rivera moves for leave to proceed in forma
             pauperis.

                 Upon consideration thereof,

                 IT Is ORDERED THAT:
                 The motion granted.




L-------.-----
RIVERA V. MSPB                                             2



                               FOR THE COURT


      JAN 202012               lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk

cc: Annette Rivera
    James M. Eisenmann, Esq.
s25                                            FILED
                                      U.S. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT

                                          JAN 2 UZOll
                                             JAN HORBAlV
                                                CLERK